          Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 1 of 20



Caitlin Boland Aarab                  Michael A. Josephson            Richard J. (Rex) Burch
BOLAND AARAB PLLP                     (Pro Hac Vice forthcoming)      (Pro Hac Vice forthcoming)
11 5th St. N, #207                    Lindsay R. Itkin                BRUCKNER BURCH PLLC
Great Falls, Montana 59401            (Pro Hac Vice forthcoming)      8 Greenway Plz., Ste 1500
Tel: 406-315-3737                     JOSEPHSON DUNLAP, LLP           Houston, Texas 77046
                                      11 Greenway Plz., Suite 3050    Tel: 713-877-8788
                                      Houston, Texas 77046            Fax: 713-877-8065
                                      Tel: 713-352-100
                                      Fax: 713-352-3300

                                        Counsel for Plaintiffs

                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MONTANA
                                GREAT FALLS DIVISION

 CHRISTOPHER LEE, Individually and                 Case No. _________________
 For Others Similarly Situated,
                                                   JURY TRIAL DEMANDED
      Plaintiff,
                                                   COLLECTIVE ACTION PURSUANT
 v.                                                TO 29 U.S.C. § 216(b)

 FOUNDATION ENERGY
 MANAGEMENT, LLC

      Defendant.


                           COLLECTIVE ACTION COMPLAINT

                                             SUMMARY

         1.        Christopher Lee (Lee) brings this lawsuit to recover unpaid overtime wages

and other damages from Foundation Energy Management, LLC (Foundation) under the

Fair Labor Standards Act (FLSA). See 29 U.S.C. § 201 et seq.

         2.        Lee worked for Foundation as a Production Consultant from approximately

February 2017 to July 2019.
       Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 2 of 20



      3.     Lee and the other Production Consultants who worked for Foundation in the

last three years regularly worked more than 40 hours a week.

      4.     But these workers never received overtime for the hours they worked in

excess of 40 hours in a single workweek.

      5.     Instead of receiving overtime as required by the FLSA, Foundation classified

Lee and its other Production Consultants as independent contractors and paid these

workers a flat amount for each day worked (a day-rate) without overtime compensation.

      6.     Neither Lee, nor any other Production Consultants who worked for

Foundation and received a day-rate, received a guaranteed salary.

      7.     This collective action seeks to recover the unpaid overtime wages and other

damages owed to these workers.

                                JURISDICTION & VENUE

      8.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §

1331 because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

      9.     Venue is proper under 28 U.S.C. § 1391(b).

      10.    Foundation conducts substantial business operations in this District and

Division.

      11.    Lee worked for Foundation in this District and Division.

      12.    Lee resides in this District and Division.




                                            -2-
        Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 3 of 20



                                         PARTIES

      13.    Lee worked for Foundation as a Production Consultant from approximately

February 2017 until July 2019.

      14.    Throughout his employment with Foundation, Lee was classified as an

independent contractor and paid a fractional day-rate with no overtime compensation. For

example, the maximum day-rate Lee was eligible to receive while working on location was

$750 per day and he was paid a fractional day-rate as follows:



                        Hours           Percentage of Day-Rate
                        Worked                 Received
                         1–3             25% (or $187.50/day)
                         4–6             50% (or $375.00/day)
                         7–9             75% (or $562.50/day)
                        10 – 12          100% (or $750.00/day)
                         12+                    Unpaid


      15.    Lee’s relationship with Foundation was an employer/employee relationship.

      16.    Lee’s written consent is attached as Exhibit A.

      17.    Lee brings this action on behalf of himself and all other similarly situated

workers who were classified as independent contractors and paid by Foundation’s

fractional day-rate system.

      18.    Although these workers regularly worked more than 40 hours each week,

Foundation paid these workers a flat amount for each day worked and with no overtime



                                           -3-
         Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 4 of 20



compensation for the hours they worked in excess of 40 each week in violation of the

FLSA.

        19.   The collective of similarly situated employees or putative class members

sought to be certified is defined as follows:

              All oilfield personnel employed by, or working on behalf of,
              Foundation Energy Management, LLC who were classified
              as independent contractors and paid a fractional day-rate with
              no overtime at any time during the past three (3) years (the
              Putative Class Members).

        20.   The Putative Class Members are easily ascertainable from Foundation’s

business and personnel records.

        21.   Foundation is a Texas limited liability corporation and may be served by

serving its registered agent for service of process, C T Corporation System, 3011

American Way, Missoula, Montana, 59808, or wherever it may be found.

                              COVERAGE UNDER THE FLSA

        22.   At all relevant times, Foundation has been an employer within the meaning

of the Section 3(d) of the FLSA. 29 U.S.C. § 203(d).

        23.   At all relevant times, Foundation has been an enterprise within the meaning

of Section 3(r) of the FLSA. 29 U.S.C. § 203(r).

        24.   At all relevant times, Foundation has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section

3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1). Foundation has and has had employees engaged

in commerce or in the production of goods for commerce, or employees handling, selling,
                                                -4-
        Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 5 of 20



or otherwise working on goods or materials – such as tools, cell phones, and oilfield

equipment - that have been moved in or produced for commerce.

      25.    In each of the last three years, Foundation has had annual gross volume of

sales made or business done of at least $1,000,000.

      26.    At all relevant times, Lee and the Putative Class Members were engaged in

commerce or in the production of goods for commerce.

      27.    Foundation treated Lee and the Putative Class Members as employees and

uniformly dictated the pay practices applied to Lee and the Putative Class Members.

      28.    Foundation’s misclassification of Lee and the Putative Class Members as

independent contractors does not alter their status as employees for purposes of the FLSA.

      29.    Foundation’s uniform fractional day-rate scheme, depriving its workers of

overtime compensation for weeks in which these workers work over 40 hours is, in of

itself, a violation of the FLSA. 29 U.S.C. § 207(a) & (e).

                                 FACTUAL ALLEGATIONS

      30.    Foundation is a manager and operator of onshore oil and gas producing

properties throughout the United States, including in Montana.

      31.    To provide these services, Foundation hires oilfield personnel (like Lee) to

work on its behalf, including as Production Consultants.

      32.    Foundation classifies many of these workers (including Lee and the Putative

Class Members) as independent contractors.

      33.    But Foundation does not hire these workers on a project-by-project basis.
                                             -5-
        Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 6 of 20



       34.    Rather, Foundation hires and treats these workers just like regular, even if

sometimes short-term, employees.

       35.    During the relevant period, these workers regularly worked for Foundation

in excess of 40 hours a week.

       36.    During the relevant period, these workers worked for Foundation on a

fractional day-rate basis.

       37.    During the relevant period, these workers were not paid overtime for the

hours they worked for Foundation in excess of 40 hours each week.

       38.    These workers make up the proposed Putative Class.

       39.    While exact job titles and job duties may differ, Foundation subjected these

workers to the same or similar illegal pay practices for similar work.

       40.    For example, Lee worked for Foundation as a Production Consultant from

approximately February 2017 to July 2019 in Montana and North Dakota.

       41.    Foundation management-level employees (including its Vice President of

Operations Rick Payne and Head of Completions Reggie Schmidt) interviewed Lee for the

Production Consultant position directly.

       42.    After Foundation hired Lee, Foundation required Lee to utilize a third-party

staffing company as a payroll conduit for his work with Foundation.

       43.    Throughout his employment with Foundation, Lee regularly worked more

than 40 hours each week without receiving overtime compensation. Instead, Foundation


                                            -6-
        Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 7 of 20



paid Lee (either directly or through a third-party) a fractional day-rate for each day worked,

regardless of how many hours he worked in a day or week.

      44.    As a Production Consultant, Lee regularly worked more than 12 hours each

day, often for weeks at a time.

      45.    As a Production Consultant, Lee’s primary job duties included providing

workover services on pump jacks located inside wells, helping to ensure oil production,

helping with and coordinating repairs with other workover personnel, and reporting his

daily activities to Foundation personnel (including to his direct supervisor, Josh Rayburn,

Foundation’s Superintendent of Operations for the Northern Region).

      46.    Lee did not have any supervisory duties.

      47.    Lee did not hire or fire employees.

      48.    Lee did not exercise discretion and judgment as to matters of significance.

      49.    To the contrary, Lee’s work was governed entirely by Foundation.

      50.    The Putative Class Members performed the same general job duties

performed by Lee.

      51.    The Putative Class Members worked the same or similar schedule worked by

Lee, regularly working more than 40 hours each week. Lee’s work schedule is typical of the

Putative Class Members.

      52.    During the relevant period, Foundation classified Lee and the Putative Class

Members as independent contractors and paid them a fractional day-rate basis with no

overtime compensation.
                                             -7-
       Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 8 of 20



      53.     Lee and the Putative Class Members never received a salary.

      54.     If Lee and the Putative Class Members did not work in a week, they did not

receive a guaranteed amount of at least $455.

      55.     Lee and the Putative Class Members received a fractional day-rate regardless

of the number of hours or days they worked in a week, even if they worked more than 40

hours in a workweek.

      56.     Without the job performed by Lee and the Putative Class Members,

Foundation would not be able to complete its business objectives.

      57.     Lee and the Putative Class Members were economically dependent on

Foundation and relied on Foundation for work and compensation.

      58.     Foundation determined the amount and type of compensation paid to Lee

and the Putative Class Members.

      59.     Foundation set Lee and the Putative Class Members’ rates of pay, their work

schedules, and effectively prevented them (or outright prohibited them) from working

other jobs for other companies while they are working on jobs for Foundation.

      60.     Lee and the Putative Class Members worked in accordance with the schedule

set by Foundation.

      61.     Foundation prohibited Lee and the Putative Class Members from

subcontracting out the work they are assigned by Foundation.

      62.     Lee and the Putative Class Members must follow Foundation’s policies and

procedures.
                                           -8-
       Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 9 of 20



      63.    Lee and the Putative Class Members’ work must adhere to the quality

standards put in place by Foundation.

      64.    Lee and the Putative Class Members did not substantially invest in the

equipment or tools required to complete the overall job to which they were assigned.

Instead, Foundation and/or its clients provided Lee and the Putative Class Members with

the equipment, programs, and facilities necessary for them to perform the work required

of them.

      65.    Lee and the Putative Class Members do not provide the significant equipment

and programs they work with daily, such as the oilfield equipment, office space, computers,

and other necessary equipment.

      66.    Foundation and/or its clients made these large capital investments in

buildings, machines, equipment, tools, and supplied the business in which Lee and the

Putative Class Members work.

      67.    Lee and the Putative Class Members do not incur operating expenses like

rent, payroll, marketing, and insurance.

      68.    Lee and the Putative Class Members did not market their services while

employed by Foundation.

      69.    While employed by Foundation, Lee and the Putative Class Members worked

exclusively for Foundation.




                                           -9-
       Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 10 of 20



      70.     Foundation set Lee and the Putative Class Members’ work schedule, which

prohibited them from working other jobs for other companies while working on jobs for

Foundation.

      71.     At all relevant times, Foundation maintained control, oversight, and direction

of Lee and the Putative Class Members, including, but not limited to, hiring, firing,

disciplining, timekeeping, payroll, and other employment practices.

      72.     Foundation controls Lee’s and the Putative Class Members’ pay.

      73.     Likewise, Foundation controls Lee and the Putative Class Members’ work.

      74.     Lee and the Putative Class Members’ work must adhere to the quality

standards put in place by Foundation.

      75.     Lee and the Putative Class Members are not required to possess any unique

or specialized skillset (other than that maintained by all other workers in their respective

positions) to perform their job duties.

      76.     Foundation knows Lee and the Putative Class Members regularly work for

12 or more hours a day, for as many as 7 days a week.

      77.     Foundation’s records reflect the fact that Lee and the Putative Class Members

regularly work far in excess of 40 hours in certain workweeks.

      78.     Lee and the Putative Class Members do not receive overtime for hours

worked in excess of 40 in any of those weeks. Instead, Lee and the Putative Class Members

are paid on a fractional day-rate basis. For example, the maximum day-rate Lee was eligible


                                           - 10 -
       Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 11 of 20



to receive while working on location was $750 per day and he was paid a fractional day-

rate as follows:

                        Hours            Percentage of Day-Rate
                        Worked                  Received
                         1–3              25% (or $187.50/day)
                         4–6              50% (or $375.00/day)
                         7–9              75% (or $562.50/day)
                        10 – 12           100% (or $750.00/day)
                         12+                     Unpaid


       79.    Foundation sets these workers’ schedules and compensation; supervises

them; requires them to adhere to strict guidelines, directives, and Foundation’s policies and

procedures.

       80.    The work Lee and the Putative Class Members perform is an essential part of

Foundation’s core businesses.

       81.    Foundation controls Lee and the Putative Class Members’ opportunities for

profit and loss by dictating the days and hours they work and the rates and method in

which they are paid.

       82.    Foundation controls all the significant or meaningful aspects of the job duties

Lee and the Putative Class Members performed by requiring them to strictly adhere to

Foundation directives, policies, and procedures.

       83.    Foundation exercises control over the hours and locations Lee and the

Putative Class Members work, the tools and equipment they use, the data they analyze, and

the rates of pay they receive.

                                            - 11 -
          Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 12 of 20



          84.   Even though Lee and the Putative Class Members may work away from

Foundation’s offices without the constant presence of Foundation supervisors,

Foundation still controls significant aspects of their job activities by enforcing mandatory

compliance with its policies and procedures.

          85.   Very little skill, training, or initiative is required of Lee and the Putative Class

Members to perform their job duties.

          86.   Indeed, the daily and weekly activities of Lee and the Putative Class Members

are routine and largely governed by standardized plans, procedures, and checklists created

by Foundation and/or its clients.

          87.   Virtually every job function is predetermined by Foundation, including the

tools and equipment used, the data to compile, the schedule of work, and related work

duties.

          88.   Foundation prohibits Lee and the Putative Class Members from varying their

job duties outside of the predetermined parameters and requires Lee and the Putative Class

Members to follow Foundation’s policies, procedures, and directives.

          89.   Lee and the Putative Class Members perform routine job duties largely

dictated by Foundation.

          90.   All of the Putative Class Members perform similar job duties and are

subjected to the same or similar policies and procedures which dictate the day-to-day

activities they perform.


                                                - 12 -
       Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 13 of 20



       91.    All of the Putative Class Members work similar hours and are denied overtime

as a result of the same illegal pay practice.

       92.    All of the Putative Class Members work in excess of 40 hours each week and

often work more than 84 hours in a workweek.

       93.    Foundation uniformly denies Lee and the Putative Class Members overtime

for the hours they work in excess of 40 hours in a single workweek.

       94.    Lee and the Putative Class Members are not employed on a salary basis.

       95.    Lee and the Putative Class Members do not, and have never, received

guaranteed weekly compensation of at least $455 irrespective of days worked (i.e., the only

compensation they receive is the fractional day-rate they are assigned for all hours worked

in a single day or week).

       96.    Foundation’s fractional day-rate policy violates the FLSA because it deprives

Lee and the Putative Class Members of overtime for the hours they work in excess of 40

hours in a single workweek.

       97.    Foundation knew Lee and the Putative Class Members worked more than 40

hours in a week.

       98.    Foundation knew, or showed reckless disregard for whether, the Putative

Class Members were improperly classified as independent contractors (as opposed to

employees).

       99.    Foundation knew, or showed reckless disregard for whether, the Putative

Class Members were not exempt from the FLSA’s overtime provisions.
                                                - 13 -
       Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 14 of 20



      100. Nonetheless, Lee and the Putative Class Members were not paid overtime.

      101. Foundation knew, or showed reckless disregard for whether, the conduct

described in this Complaint violated the FLSA.

                          COLLECTIVE ACTION ALLEGATIONS

      102. Lee brings this claim as a collective action under the FLSA.

      103. The Putative Class Members were victimized by Foundation’s pattern,

practice, and/or policy which is in willful violation of the FLSA.

      104. Other Putative Class Members worked with Lee and indicated they were

classified and paid in the same manner (as independent contractors paid a fractional day-

rate with no overtime) and performed similar work.

      105. Based on his experiences with Foundation, Lee is aware that Foundation’s

illegal practices were imposed on the Putative Class Members.

      106. The Putative Class Members are similarly situated in all relevant respects.

      107. The Putative Class Members are blue-collar workers.

      108. Even if their precise job duties might vary somewhat, these differences do

not matter for the purposes of determining their entitlement to overtime.

      109. The illegal fractional day-rate policy that Foundation imposes on Lee is

likewise imposed on all Putative Class Members.

      110. Numerous individuals are victimized by this pattern, practice, and policy

which is in willful violation of the FLSA.


                                             - 14 -
       Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 15 of 20



      111. The Putative Class Members are similarly denied overtime when they work

more than 40 hours per week.

      112. The overtime owed to Lee and the Putative Class Members will be calculated

using the same records and using the same formula.

      113. Lee’s experiences are therefore typical of the experiences of the Putative Class

Members.

      114. The specific job titles or precise job locations of the various members of the

Putative Class do not prevent collective treatment.

      115. Lee has no interests contrary to, or in conflict with, the Putative Class

Members that would prevent class or collective treatment.

      116. Like each Putative Class Member, Lee has an interest in obtaining the unpaid

overtime wages owed under federal law.

      117. A collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

      118. Absent a collective action, many Putative Class Members will not obtain

redress of their injuries and Foundation will reap the unjust benefits of violating the FLSA.

      119. Further, even if some of the Putative Class Members could afford individual

litigation against Foundation, it would be unduly burdensome to the judicial system.

      120. Concentrating the litigation in one forum will promote judicial economy and

parity among the claims of the Putative Class Members, as well as provide judicial

consistency.
                                            - 15 -
       Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 16 of 20



       121. The questions of law and fact that are common to each Putative Class

Member predominate over any questions affecting solely the individual members.

       122. Among the common questions of law and fact are:

              a. Whether Foundation employed the Putative Class Members within the

                 meaning of the FLSA;

              b. Whether Foundation’s decision to pay a fractional day-rate with no

                 overtime compensation to these workers was made in good faith;

              c. Whether Foundation’s violation of the FLSA was willful; and

              d. Whether Foundation’s illegal pay practice applied to the Putative Class

                 Members.

       123. Lee and the Putative Class Members sustained damages arising out of

Foundation’s illegal and uniform employment policy.

       124. Lee knows of no difficulty that will be encountered in the management of

this litigation that would preclude its ability to go forward as a collective action.

       125. Even if the issue of damages were somewhat individual in character, the

damages can be calculated by reference to Foundation’s records, and there is no detraction

from the common nucleus of liability facts. Therefore, this issue does not preclude

collective treatment.

       126. Foundation is liable under the FLSA for failing to pay overtime to Lee and

the Putative Class Members.


                                             - 16 -
       Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 17 of 20



      127. Consistent with Foundation’s illegal fractional day-rate policy, Lee and the

Putative Class Members were not paid the proper premium overtime compensation when

they worked more than 40 hours in a workweek.

      128. As part of their regular business practices, Foundation intentionally, willfully,

and repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with

respect to Lee and the Putative Class Members.

      129. Foundation’s illegal fractional day-rate policy deprived Lee and the Putative

Class Members of the premium overtime wages they are owed under federal law.

      130. Foundation is aware, or should have been aware, that the FLSA required it to

pay Lee and the Putative Class Members overtime premiums for all hours worked in excess

of 40 hours per workweek.

      131. There are many similarly situated Putative Class Members who have been

denied overtime pay in violation of the FLSA who would benefit from the issuance of a

court-supervised notice of this lawsuit and the opportunity to join it.

      132. This notice should be sent to the Putative Class Members pursuant to 29

U.S.C. § 216(b).

      133. Those similarly situated employees are known to Foundation, are readily

identifiable, and can be located through Foundation’s records.




                                           - 17 -
       Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 18 of 20



                                  CAUSE OF ACTION
                               VIOLATION OF THE FLSA

      134. Lee realleges and incorporates by reference all allegations in preceding

paragraphs.

      135. Lee brings his FLSA claim as a collective action under 29 U.S.C. § 216(b).

      136. Foundation violated, and is violating, the FLSA by failing to pay Lee and the

Putative Class Members overtime.

      137. Foundation misclassified Lee and Putative Class Members for purposes of

the FLSA overtime requirements.

      138. Lee and the Putative Class Members were Foundation’s employees for

purposes of the FLSA overtime requirements.

      139. Foundation was Lee and the Putative Class Members’ employer under the

FLSA. Foundation suffered or permitted Lee and the Putative Class Members to work for

or on its behalf during the relevant period.

      140. Foundation cannot meet its burden to demonstrate Lee and Putative Class

Members are exempt from overtime under the administrative exemption.

      141. Foundation cannot meet its burden to demonstrate the Lee and Putative

Class Members are exempt from overtime under the executive exemption.

      142. Foundation cannot meet its burden to demonstrate Lee and Putative Class

Members are exempt from overtime under the professional exemption.



                                           - 18 -
       Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 19 of 20



       143. Foundation cannot meet its burden to demonstrate Lee and Putative Class

Members are exempt from overtime under the highly compensated exemption.

       144. Foundation misclassified Lee and the Putative Class Members as independent

contractors.

       145. Foundation failed to guarantee Lee and the Putative Class Members a salary.

       146. Foundation failed to pay Lee and the Putative Class Members overtime.

       147. Foundation paid Lee and the Putative Class Members a day-rate.

       148. Foundation knowingly, willfully, or in reckless disregard carried out this illegal

pattern or practice of failing to pay Lee and the Putative Class Members overtime

compensation.

       149. Foundation’s failure to pay overtime compensation to these employees was

neither reasonable, nor was the decision not to pay overtime made in good faith.

       150. Accordingly, Lee and the Putative Class Members are entitled to overtime

wages under the FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated

damages, attorney’s fees and costs.

                                       JURY DEMAND

       151. Lee demands a trial by jury.

                                          PRAYER

       WHEREFORE, Lee, individually, and on behalf of the Putative Class Members

respectfully requests that this Court grant the following relief:


                                            - 19 -
      Case 4:19-cv-00083-BMM-JTJ Document 1 Filed 12/02/19 Page 20 of 20



           a. An order designating this lawsuit as a collective action and authorizing

              notice pursuant to 29 U.S.C. § 216(b) to the Putative Class Members to

              permit them to join this action by filing a written notice of consent;

           b. A judgment against Foundation awarding Lee and the Putative Members

              all their unpaid overtime compensation and an additional, equal amount,

              as liquidated damages;

           c. Issuance of a declaratory judgment that the practices complained of in this

              Complaint are unlawful under the FLSA;

           d. An order awarding attorneys’ fees, costs, and expenses;

           e. Pre- and post-judgment interest at the highest applicable rates; and

           f. Such other and further relief as may be necessary and appropriate.

                                       Respectfully submitted,

                                       By: /s/ Caitlin Boland Aarab
                                          Caitlin Boland Aarab
                                          BOLAND AARAB PLLP
                                          Attorney for Plaintiffs

OF COUNSEL:                                       AND
Michael A. Josephson                              Richard J. (Rex) Burch
Texas Bar No. 308410                              Texas Bar No. 24001807
Lindsay R. Itkin                                  BRUCKNER BURCH PLLC
Texas Bar No. 24068647                            8 Greenway Plaza, Suite 1500
JOSEPHSON DUNLAP, LLP                             Houston, Texas 77046
11 Greenway Plaza, Suite 3050                     713-877-8788 – Telephone
Houston, Texas 77046                              713-877-8065 – Facsimile
713-352-1100 – Telephone                          rburch@brucknerburch.com
713-352-3300 – Facsimile
mjosephson@mybackwages.com
litkin@mybackwages.com
                                         - 20 -
